DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 4, lines 23-28, filed 9/19/2022, with respect to the rejection of claims 1,2,5 and 6 under 35 U.S.C 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Hwang et al. [US 20160226269 A1].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wilhide [US 10875397 B2], and further in view of  Hwang et al. [US 20160226269 A1].
Regarding claim 1, Wilhide discloses a power storage control device (a power management system 101, fig 1) that is used for a power storage system in which a large-capacity storage battery system (104, fig 1) capable of being charged and discharged with power needed for long-time power adjustment (it may be desirable for the battery 104 to be recharged after multiple cycles of the load 108, Col 4, line 13) and including a first power storage device (104, fig 1) and a high-output storage battery system (102, fig 1) capable of being charged and discharged with power needed for short-time power adjustment (The ultracapacitor 102 may store less total electrical energy than the battery 104 and may also be capable of withstanding more charge/discharge cycles than the battery 104, Col 4, lines 6-8) and including a second power storage device are combined, the power storage control device (the controller 120, fig 1)  comprising: 
a memory (the controller, 120, fig 1) and one or more hardware processors coupled to the memory (130, 150, 146, fig 1) and configured to: detect an amount of demanded power (ESU current allocator 150 get signals from the command trim, 130, fig 1), the amount of demanded power being an amount of power that the power storage system is requested to be charged or discharged with (controller 120 may be configured to output a current command of zero (0) to converter 122 and converter 124 unless otherwise instructed in response to an external demand, such as a SOC of ultracapacitor 103 and/or battery 104 falling below a threshold value, Col 6, lines 5-10); and the amount of demanded power, set respective amounts of power to be allocated to the first power storage device and the second power storage device (Col 6. Lines 5-10) and output respective control signals to the first and second power storage devices to individually control the first and second power storage devices (both the batteries are individually control by the signals 152 and 154, fig 1 ). However, Wilhide does not explicitly disclose the hardware component which can calculate the deterioration state of battery. 
Hwang discloses to detect (SOH calculator 150, fig 7) respective deterioration states of the first power storage device and the second power storage device (The SOH calculator 150 may periodically calculate the SOH of each of the first and second battery packs 110 and 120, paragraph [0071]) and based on the deterioration states of the first power storage device and the second power storage device set respective amounts of power to be allocated to the first power storage device and the second power storage device (claim 6).
Note: The state of charge is defined as the ratio of the available capacity and the maximum possible charge that can be stored in a battery. And adjusting the SOC of two batteries means giving the required amount of power to respective batteries.
	It would have been obvious for a person having ordinary skill in the art, before the time the invention was filed to use the teaching of Hwang’s state of health calculation in Wilhide device and adjust the power according to it can enhance the performance of battery. State-of-health (SOH) is a key quality indicator as it provides very useful data needed for the optimization of the Battery Management System (BMS). This parameters is important because it is directly related to battery performance.
	Regarding claim 2, Wilhide in view of Hwang discloses the power storage control device of claim 1, but Wilhide does not explicitly disclose the parameters which can calculates the deterioration states of battery. 
	Hwang discloses the one or more hardware processors are configured to set up parameters including amounts of storable energy, internal resistance values, numbers of charge- discharge cycles, and stay duration rates for SOC ranges or stay duration rates for temperature ranges of the first power storage device and the second power storage device and calculates the deterioration states based on at this parameter (paragraph [0070]).
	It would have been obvious for a person having an ordinary skill in the art, before the time the invention was filed to use the teaching of Hwang’s state of health calculation based on specific parameter in Wilhide device and adjust the power according to it can enhance the performance of battery. State-of-health (SoH) is a key quality indicator as it provides very useful data needed for the optimization of the Battery Management System (BMS). This parameters is important because it is directly related to battery performance.
Regarding claim 5, Wilhide discloses a power storage system (power management system 101, fig 1), comprising: a large-capacity storage battery system (battery 104, fig 1)  capable of being charged and discharged with power needed for long-time power adjustment (it may be desirable for the battery 104 to be recharged after multiple cycles of the load 108., Col 4, line 13 ) and including a first power storage device; a high-output storage battery system (Ultra capacitor, 102, fig 1)  capable of being charged and discharged with power needed for short-time power adjustment (the ultracapacitor 102 may store less total electrical energy than the battery 104 and may also be capable of withstanding more charge/discharge cycles than the battery 104, col 4, lines 6-8) and including a second power storage device that has a smaller capacity than and a charge-discharge capacity per unit time higher than the large-capacity storage battery system (the ultracapacitor 102 may store less total electrical energy than the battery 104, col5, line 6 ); and a power storage control device (controller 120, fig 1) configured to control the large-capacity storage battery system and the high-output storage battery system (the controller 120 may control the charging and the discharging of the ultracapacitor 102 and the battery 104 such that the ultracapacitor 102 and the battery 104, Col 4, line 15 ), wherein the power storage control device comprises: 
	a memory (controller 120, fig 1); and one or more hardware processors coupled to the memory (ESU current allocator 150 and voltage regulator 140 coupled to command trim 130, fig 1) and configured to: detect an amount of demanded power (ESU current allocator 150 get signals from the command trim, 130, fig 1), the amount of demanded power being an amount of power that the power storage system is requested to be charged or discharged with (controller 120 may be configured to output a current command of zero (0) to converter 122 and converter 124 unless otherwise instructed in response to an external demand, such as a SOC of ultracapacitor 103 and/or battery 104 falling below a threshold value, Col 6, lines 5-10); and the amount of demanded power, set respective amounts of power to be allocated to the first power storage device and the second power storage device (Col 6. Lines 5-10) and output respective control signals to the first and second power storage devices to individually control the first and second power storage devices (both the batteries are individually control by the signals 152 and 154, fig 1 ). However, Wilhide does not explicitly disclose the hardware component which can calculate the deterioration state of battery.
Hwang discloses to detect (SOH calculator 150, fig 7) respective deterioration states of the first power storage device and the second power storage device (The SOH calculator 150 may periodically calculate the SOH of each of the first and second battery packs 110 and 120, paragraph [0071]) and based on the deterioration states of the first power storage device and the second power storage device set respective amounts of power to be allocated to the first power storage device and the second power storage device (claim 6).
Note: The state of charge is defined as the ratio of the available capacity and the maximum possible charge that can be stored in a battery. And adjusting the SOC of two batteries means giving the required amount of power to respective batteries.
	It would have been obvious for a person having ordinary skill in the art, before the time the invention was filed to use the teaching of Hwang’s state of health calculation in Wilhide device and adjust the power according to it can enhance the performance of battery. State-of-health (SoH) is a key quality indicator as it provides very useful data needed for the optimization of the Battery Management System (BMS). This parameters is important because it is directly related to battery performance.
	Regarding claim 6, Wilhide discloses a control method to be executed in a power storage control device (power management system 101, fig 1)  that is used for a power storage system in which a large-capacity storage battery system(battery 104, fig 1)  capable of being charged and discharged with power needed for long- time power adjustment (it may be desirable for the battery 104 to be recharged after multiple cycles of the load 108., Col 4, line 13 ),
	 a high-output storage battery system(Ultra capacitor, 102, fig 1)   capable of being charged and discharged with power needed for short-time power adjustment (The ultracapacitor 102 may store less total electrical energy than the battery 104 and may also be capable of withstanding more charge/discharge cycles than the battery 104, col 4, lines 6-8)   and including a second power storage device are combined (battery 104, Ultra-capacitor 102, fig 1), the control method comprising: detecting an amount of demanded power (ESU current allocator 160, fig 1), the amount of demanded power being an amount of power that the power storage system is requested to be charged or discharged with, and setting respective amounts of power to be allocated to the first power storage device and the second power storage device and outputting respective control signals to the first and second power storage devices to individually control the first and second power storage devices (an energy storage unit (ESU) current allocator configured to: receive the ESU current command; send a first converter command signal to a first converter for controlling at least one of charging and discharging of the battery; and send a second converter command signal to a second converter for controlling at least one of charging and discharging of the ultracapacitor, claim 1). However, Wilhide does not explicitly disclose the hardware component which can calculate the deterioration state of battery.
Hwang discloses to detect (SOH calculator 150, fig 7) respective deterioration states of the first power storage device and the second power storage device (The SOH calculator 150 may periodically calculate the SOH of each of the first and second battery packs 110 and 120, paragraph [0071]) and based on the deterioration states of the first power storage device and the second power storage device set respective amounts of power to be allocated to the first power storage device and the second power storage device (claim 6).
Note: The state of charge is defined as the ratio of the available capacity and the maximum possible charge that can be stored in a battery. And adjusting the SOC of two batteries means giving the required amount of power to respective batteries.
	It would have been obvious for a person having ordinary skill in the art, before the time the invention was filed to use the teaching of Hwang’s state of health calculation in Wilhide device and adjust the power according to it can enhance the performance of battery. State-of-health (SoH) is a key quality indicators as it provides very useful data needed for the optimization of the Battery Management System (BMS). This parameters is important because it is directly related to battery performance.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over  Wilhide [US 10875397 B2] in view of  Hwang et al. [US 20160226269 A1] as applied to claim 1 above, and further in view of Mitsunaga [US 20210066912].
	Regarding claim 3, Wilhide in view of Hwang discloses the power storage control device of claim 1, Wilhide in view of Hwang further discloses that based on the detected deterioration states, the one or more hardware processors (command trim, 130 and ESU current allocator 150, fig 1) are configured to set the amounts of power to be allocated to the first power storage device and the second power storage device (ESU current allocator 150 may receive current command 146 and send a converter command signal 152 and a converter command signal 154 to converter 122 and converter 124, respectively. Converter command signal 152 and converter command signal 154 may correspond to an amount of power to be received or sent by ultracapacitor 102 and battery 104, respectively. Col5, lines 61-67).  However, Wilhide in view of Hwang fails to disclose that  the one or more hardware processors are configured to set the amounts of power to be allocated to the first and the second power storage device in such a manner that periods of lifetimes of the first the second power storage device are same.
Mitsunaga teaches  a method to select the batteries in a way that the life cycle of charging and discharging of batteries can be make equal to extend the life of the storage batteries as a whole (paragraph [0081]-[0082]).
	It would have been obvious to a person of ordinary skills in the art, before the time the invention was filed  to use the teaching of Mitsunaga where the period of lifecycle can be easily adjusted to make them equal by using the control process. By combining these two arts, the lifetime period of two batteries system can be extended.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wilhide [US 10875397 B2] in view of Hwang et al. [US 20160226269 A1] as applied to claim 1 above, and further in view of Mitsuda [US 20140111145 A1]. 
	Regarding claim 4, Wilhide in view of Hwang discloses the power storage control device of claim 1, Wilhide in view of Hwang further discloses that the power storage control device (power management system 101, fig 1) based on the detected deterioration states, the one or more hardware processors are configured to set the amounts of power to be allocated to the first and the second power storage device (ESU current allocator 150 may receive current command 146 and send a converter command signal 152 and a converter command signal 154 to converter 122 and converter 124, respectively. Converter command signal 152 and converter command signal 154 may correspond to an amount of power to be received or sent by ultracapacitor 102 and battery 104, respectively. Col5, lines 61-67).  However, the combination of Wilhide and Hwang fails to disclose that a period of a lifetime of one of the first power storage device and the second power storage device becomes shorter than that of another of the first power storage device and the second power storage device.
Mitsuda discloses that by only suppressing the initial charging current for the lithium-ion battery, the life cycle of the lithium-ion battery is extended to be 1.5 times or longer even if the current is not limited so much after rising, (paragraph [0019] ). 
	It would have been obvious to a person having ordinary skills in the art, before the time the claimed invention was filed to use the teaching of Mitsuda where the life a battery can be extended by just suppressing the initial charging current. By combining these two arts the life of expensive battery can be extended.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIA KOUSAR whose telephone number is (571)272-3386. The examiner can normally be reached M-Th 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SADIA . KOUSAR
Examiner
Art Unit 2859



/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        October 27, 2022